Per curiara.

Haywood, Justice.
Supposing the constable* to have sold in the manner here stated, of his own accord tho’* the sale was irregular, still the property vested in the vendee £ but if sold pursuant to an agreement between Brodie and Finch,, then the unusual manner of the sale, (that is to say, the setting up of all the goods at one bid, especially when that tends as in. the present case, to make the goods sell at a ‘great undervalue,, and consequently to disappoint some creditor, who otherwise.-xnight have obtained satisfaction of his debt also) is an evidence-nf fraud which is to be collected from circumstances, and will; vitiate the sale in toto.
Verdict and judgment for the defendant*